Title: Pennsylvania Assembly: Message to the Governor, 24 November 1756
From: Pennsylvania Assembly
To: Denny, William


After renewing the Mutiny Act and appointing members to attend the Easton conference on November 4, the Assembly had adjourned to the 22nd. On November 23, Franklin and Joseph Galloway were appointed to draft a message requesting copies of such proprietary instructions “as relate to Matters of Legislation” and of the minutes of the recent Easton Indian conference. The message printed here was brought in, agreed to, and sent to Denny the next day.
 
May it please your Honour,
[November 24, 1756]
You were pleased by your Message, at the Beginning of this Session, to represent to us the Expediency of framing sundry Laws that are necessary for the Defence and Utility of the Province; and we think many others, not recommended to us by your Honour, may likewise be for the Benefit of the People, which we are determined at this Time to take into our serious Consideration, and pay that Regard and Attention to them that their Importance deserves: But as many Bills, prepared at a burthensome Expence to the Publick by antecedent Assemblies for the Defence of the Province, in Compliance with His Majesty’s Orders, and other salutary Purposes, after much Time, and great Pains had been spent in framing them, have been rejected by your Honour’s Predecessors, because not consistent with certain Instructions that they had received from the Proprietaries, as directory to them in Matters of Legislation; which Instructions, notwithstanding, were unreasonably concealed from the Representatives of the People; we are, in Justice to ourselves, and in Duty to those we represent, obliged humbly to request that your Honour would be pleased to lay before us full Copies of all such of your Instructions that are of a publick Nature, and in anywise relate to Matters of Legislation, that we may, as we are sincerely inclined, avoid all unnecessary Delays at this critical Juncture, in Matters of real Importance, and yield a chearful Obedience to His Majesty’s most gracious Orders for our Defence.
When we reflect on a late Instance of your Honour’s Candour on the like Occasion, and the evident Proof you gave a former Assembly, of a sincere Inclination to facilitate and expedite Matters, in which the publick Welfare was concerned, we have no Room to doubt your Honour will favour us in complying with this reasonable and necessary Request.
We also further request, that your Honour would be pleased to lay before us the Minutes taken at the last Conference held at Easton with Teedyuscung and other Indian Chiefs, that the Representatives of the People may be acquainted with Matters which so intimately relate to the publick Weal and the Peace of the Province.
